PER CURIAM.
Charles Sanders (“Sanders”), filed a petition for writ of mandamus seeking an order directing the office of Harvey Ruvin, clerk of the circuit court (“clerk”), to accept his pleadings below.
The clerk’s office asserts that it will accept Sanders’ pleadings once Sanders submits the documents required under section 57.085, Florida Statutes (2004), i.e., an affidavit of indigency and a copy of the inmate’s trust account. Accordingly, we deny Sanders’ petition for mandamus without prejudice to Sanders submitting the required documents below.
Petition denied.